Citation Nr: 0309505	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to October 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
service connection for a psychiatric disability, classified 
as including manic depression (bipolar affective disorder), 
anxiety, and schizophrenia.  A hearing was held before the 
under signed Veterans Law Judge in June 2002.

Although additional issues pertaining to spinal and left foot 
disabilities appear to have been raised in a written 
statement by appellant, inasmuch as they have not been 
developed for appellate review, they are referred to the RO 
for appropriate action. Kellar v. Brown, 6 Vet. App. 157 
(1994).


REMAND

Once this case was at the Board, development was undertaken 
by the Board pursuant to regulations that were then in 
effect.  See e.g., 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 
(2002).  As part of that development the veteran and his 
representative need to be provided with notice of the 
contents of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002).  In addition other 
evidence was also obtained by the Board.  This all must be 
referred to the RO in view of the developments described 
below.

Prior to sending out notice concerning the evidence that had 
been obtained, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The evidence must be reviewed by 
the RO prior to a Board determination on this matter.  
Consideration of the evidence by the RO has not been waived.  
Further, the RO must provide VCAA notice.  Id.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should undertake to provide 
specific VCAA notice concerning evidence 
received, evidence needed, and which 
parties will obtain/provide such 
evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should adjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority.  This 
readjudication should include 
consideration of the evidence received by 
the Board, to include whether additional 
development is needed.  The RO must 
provide adequate reasons and bases for 
its determination made by rating 
decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




